DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kendall K. Gurule on Jun. 16, 2022.
The applicant approves an amendment for claim 7 proposed by Primary Examiner Robert Hopkins, which is reproduced below. 
Claims 1–6 are cancelled. 
Claim 7 is amended to read as follows:
"7. A method of separating and recovering unreacted olefinic monomers after production of a polyolefin resin, comprising: 
(a) supplying a gas including an olefinic monomer and polyolefin wax to a plurality of heat transfer tubes of a vertical type heat exchange unit, wherein the step of supplying an olefinic monomer and polyolefin wax further comprises supplying a separate ethylene gas directly to the plurality of heat transfer tubes so as to defoul a polyolefin wax or resin on a wall surface of the heat transfer tubes; 
(b) cooling the gas including the olefinic monomer and polyolefin wax using a cooling medium in the heat exchange unit to produce a cooled gas; 
(c ) supplying the cooled gas and the ethylene gas to a knock out drum unit; 
(d) providing a knock out separating means, the knock out separating means located within the knock out drum unit, the knock out separating means for separating the cooled gas and ethylene gas into an olefinic monomer containing gas and a polyolefin wax containing liquid; 
(e) discharging the olefinic monomer containing gas and ethylene gas within the knock out drum unit through a first discharge tube; and 
(f) discharging the polyolefin wax containing liquid through a second discharge tube.”
The following is an examiner’s statement of reasons for allowance: 
Claims 7 and 9–11 are allowable for following reasons:
Regarding Claim 7:
Beals discloses a general process of recycling ethylene after polymerization using a series of recycling coolers and knockout pots. Beals Fig. 1, col. 1, ll. 29–48. The process comprises, inter alia, supplying the gas of a polyethylene reactor effluent to cooler 13 to cool the gas. Id. at Fig. 1, col. 1, ll. 62–64. Separating the gas into a stream of recycled ethylene gas and a stream of polymer residue liquid using the following knockout pot 22. Id. at Fig. 1, col. 2, ll.1–3. The process is repeated by cooler and knockout pot series 14, 23 and 15, 24 for a through separation and recycling. Id. at Fig. 1, col. 2, ll. 3–5.

    PNG
    media_image1.png
    507
    946
    media_image1.png
    Greyscale

Beals does not disclose that the cooler, i.e., the heat exchange unit, is vertically oriented with a plurality of heat exchange tubes extends in a vertical direction.  Additionally, Beals does not disclose that the knock out drum 22 is directly connected to the heat transfer tubes. 
However, in the analogous art of heat exchanger and knock-out drum, Kohlgruber discloses an olefinic monomer recovery apparatus used for separating and recovering unreacted olefinic monomers after production of a polyolefin resin. Kohlgruber [0071] and [0063]. The apparatus comprises a vertical-type heat exchange unit (i.e., shell-and-tube heat exchanger 4), which is vertically oriented. Id. at Fig. 3, [0080]. A knock-out drum unit (i.e., devolatilization chamber 5). Id. at Fig. 4, [0081].  The devolatilization chamber 5 is equivalent to the knock-out drum unit since they perform the same function of separating liquid from gas. MPEP 2183. The vertical-type heat exchange unit includes a heat exchange unit body (i.e., outer jacket 10) in which a cooling medium for heat exchange is accommodated (a heating medium is accommodated in the outer jackets). Id. at Fig. 3, [0080]. It is noted here that although Kohlgruber discloses a heating medium instead of a cooling medium inside the heat exchange unit body, Kohlgruber does disclose that the tube-bundle heat exchangers can be used for cooling fluids. Id. at [0081] and [0002]. Therefore, it would have been obvious for a person of ordinary skill in the art to have a reasonable expectation of success using the heat exchanger 4/chamber 5 of Kohlgruber in place of cooler 13/knockout drum 22 of Beals because these types of heat exchangers can also be used for cooling. Additionally, using the heat exchanger 4/chamber 5 of Kohlgruber in place of cooler 13/knockout drum 22 of Beals is basically just integrating two parts together. MPEP 2144.04(V)(B).
Kohlgruber also discloses a plurality of heat transfer tubes (i.e., heat exchange tube 8) which extend in a vertical direction and are installed in the heat exchange unit body 10 so as to be submerged in the cooling medium (as the tubes 8 are submerged in heating oil). Id. at Fig. 3, [0039] and [0084] and [0080]. It is noted here that the heating oil is a heat exchange fluid that can be used for cooling because Kohlgruber teaches that tube-bundle heat exchangers can be used for heating or cooling. Id. at [0002]. It is also noted here that although Kohlgruber does not explicitly disclose an olefinic monomer and a polyolefin wax pass through the heat exchange tubes 8, Beals discloses that the apparatus is used to recycle ethylene (olefinic monomer) and separate it from polyethylene (polyolefin). Beals col. 1, ll. 31–38. Beals also discloses the process of dewaxing the recycle stream, which means the stream contains wax. Beals col. 1, ll. 62–63. Since Kohlgruber’s apparatus is used in place of Beals’s heat exchange unit 13 and knock-out drum unit 22, it would have been obvious that the polymer solutions flows inside the tube 8 of Kohlgruber is a mix of olefinic monomer and polyolefin wax. 
Kohlgruber further discloses that the knock-out drum unit 5 includes a gas inlet directly connected to the heat transfer tubes 8 of the vertical-type heat exchange unit (i.e., the perforations on the second perforated tray 9 are the gas inlet, which is directly connected to the heat transfer tubes 8). Kohlgruber Fig. 3, [0014]. It is noted here that although the prior art teaches a plurality of gas inlets. Those duplicated parts produce the same expected result, which is allowing polymer solutions to enter the knock-out drum. Thus those duplicated parts has no patentable significance. MPEP 2144.04(VI)(b) ("mere duplication of parts has no patentable significance unless a new and unexpected result is produced"). A knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas (i.e., the olefinic monomer is separated from polymer in the devolatilization chamber 5, which inherently teaches a means for separating those components). Id. at Fig.4, [0081]. A first discharge tube (i.e., vapor take-off 7) installed at an upper portion of the knock-out drum unit (vapor take-off 7 is located at an upper portion of devolatilization chamber 5) for discharging the olefinic monomer-containing gas (for discharging vapor, which is olefinic monomer-containing gas. Id. at Fig.4, [0081]. A second discharge tube (i.e., discharge pump 6) installed at a lower portion of the knock-out drum unit 5 for discharge polymer solutions, which is polyolefin wax-containing liquid. Id. at Fig.4, [0081]. 


    PNG
    media_image2.png
    790
    435
    media_image2.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art to use the apparatus disclosed by Kohlgruber in place of Beals’s heat exchanger unit 13 and knock-out drum unit 22 because the compact structure does not require complicated production of tubes since it only has one shaping process (Kohlgruber, [0010]). Additionally, it is suitable for removing high viscous polymer melts with low thermal load and narrow resident time (Kohlgruber, [0010]). Furthermore, the vertically oriented compact structure allows polymer melts to drop by gravity and thus reduce fouling. 
With this modification, modified Beals discloses a method of supplying gases in Beals’s line 12 into Kohlgruber’s heat exchanger 4, cooling Beals’s gas including the olefinic monomer and the polyolefin wax using Kohlgruber’s heat exchanger 4 in the same way that Beals’s heat exchanger 13 cools the gas, supplying the cooled gas from Kohlgruber’s heat exchanger 4 to devolitazation chamber 5, in the same way that Beals’s cooled gas would move from heat exchanger 13 to knock-out pot, separating the cooled gas into ethylene vapor and polyethylene wax-containing liquid in the devolatilization chamber 5, discharging ethylene vapor via vapor take-off 7 and discharging the polyolefin wax-containing liquid through a second discharge tube (i.e., discharge pump 6). Kohlgruber Fig. 4, [0081]. 
However, Beals as modified does not disclose the step of supplying a separate ethylene gas directly to the plurality of heat transfer tubes of a vertical type heat exchange unit. 
Claims 9–11 are allowable as they depend on claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Emoto et al., US 2018/0030181 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qianping He/Examiner, Art Unit 1776                

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776